DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 9, 2022.  As directed by the amendment: claim 9 has been amended, no claims have been canceled, and no new claims have been added.  Thus, claims 1-10 are presently pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “an attachment and detachment mechanism” in claim 9 (It is noted that claim 10 is not being interpreted as invoking 112(f) because sufficient structure has been recited to perform the attachment/detachment function (a magnet)).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Saeki et al. (US 2015/0342502).
As to claim 1, Saeki discloses a gas sensor kit (Figs. 5A, 5B and 6) comprising: a gas sensor 20 that measures a gas concentration of an exhalation gas of a subject (paragraph [0046]); a gas supply unit 1, 31, 32 that supplies a therapeutic gas, supplied through a tube, to the subject (respiratory gas introduction sections 31, 32 and temperature sensor 1, which connects through the respiratory introduction sections 31, 32, can together be considered one “gas supply unit”, see Fig. 6, paragraph [0050]), wherein the gas sensor 20 has a convex portion (outer portion of sensor 20 that nests inside body 2) that is supported when connected with the gas supply unit 1, 31, 32, and the gas supply unit has at least one locking claw 5 (Fig. 5A, Fig. 5B) that supports the convex portion when connected with the gas sensor 20 (paragraph [0046]).  
As to claim 2, Saeki discloses that the gas sensor 20 includes a cable attachment surface (where body unit 22 attaches to cable 24, see annotated Fig. 5A above) to which a cable 24 is attached, and the convex portion 22 is provided on a surface opposed to the cable attachment surface (see annotated Fig. 5A below).  

    PNG
    media_image1.png
    382
    684
    media_image1.png
    Greyscale

As to claim 3, Saeki discloses that the gas supply unit 1, 31, 32 includes a tube attachment surface to which a tube is attached, and the locking claw 5 is provided on a surface opposed to the tube attachment surface (see annotated Fig. 6 below).   

    PNG
    media_image2.png
    484
    515
    media_image2.png
    Greyscale

As to claim 4, Saeki discloses that the gas supply unit 1, 31, 32 includes a tube attachment surface to which a tube is attached, and the locking claw 5 is provided in the same side as the tube attachment surface (see annotated Fig. 6 below).  


    PNG
    media_image3.png
    480
    515
    media_image3.png
    Greyscale

As to claim 5, Saeki discloses that the gas supply unit includes a tube attachment surface to which a tube is attached, the locking claw 5 includes a pair of claws 5, one of the claws is provided on the same side as the tube attachment surface, and the other of the claws is provided on a surface opposed to the tube attachment surface (see annotated Fig. 5A and Fig 6 below).  


    PNG
    media_image4.png
    484
    515
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    420
    466
    media_image5.png
    Greyscale

As to claim 6, Saeki discloses that the convex portion 22 has an elongated and extended shape, and the locking claw has a paired structure with which a major axis of the extended shape is supported from both ends of the gas sensor 20 (see annotated Fig. 5A below).  

    PNG
    media_image6.png
    420
    681
    media_image6.png
    Greyscale

As to claim 7, Saeki discloses that a casing 2 of the gas supply unit 1, 31, 32 has a cap shape that covers a casing 22 (body unit 22) of the gas sensor 20 (body unit 2 can be considered the “casing” which covers the body unit/casing 22 of the gas sensor 20 , see Fig. 5A, Fig. 5B).  
As to claim 8, Saeki discloses a gas supply unit 1, 31, 32 (respiratory gas introduction sections 31, 32 and temperature sensor 1, which connects through the respiratory introduction sections 31, 32, can together be considered one “gas supply unit”, see Fig. 6, paragraph [0050]) which is connected with a gas sensor 20 which measures a gas concentration of an exhalation gas of a subject (paragraph [0046]) and supplies a therapeutic gas, supplied through a tube, to the subject (see Fig. 6), the gas supply unit 1, 31, 32 comprising: at least one locking claw 5 that supports a convex portion provided in the gas sensor 20 (outer portion of sensor 20 that nests inside body 2, see Fig. 5A, Fig. 5B, paragraph [0046]).  
Claims 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mault et al. (US 6,629,934).
As to claim 9, Mault discloses a gas sensor kit 20 (respiratory analyzer 20, Fig. 2, col. 4, ln. 27-41) comprising: a gas sensor 32 that measures a gas concentration of an exhalation gas of a subject (electronics module 32 includes a carbon dioxide sensor 84, Fig. 2, see col. 4, ln. 57-64 and col. 5,ln. 25-30); and a gas supply unit 30 that supplies a therapeutic gas, supplied through a tube 22, to the subject (flow module 30 supplies gas from valve 14 through flow path 40 to intubation tube 22 and then to the patient, col. 4, ln. 42-57), wherein each of the gas supply unit 30 and the gas sensor 32 has an attachment and detachment mechanism (at 50, 52, 60, 62) by which the gas supply unit 30 is capable of being attached to and detached from the gas sensor 32 (an attachment such as a clip, screw, magnetic strip, or hook-and-loop attachment removably mounts module 30 to module 32, see col. 4, ln. 65 – col. 5, ln. 3).   
As to claim 10, Mault discloses that the attachment and detachment mechanism includes a magnet (magnetic strip, col. 4, ln. 65 – col. 5, ln. 3).   
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive.
Applicant argues on page 5 of the remarks that Saeki’s temperature sensor 1 and gas introduction portions 31, 32 are distinct structural elements and that no portion of the temperature sensor 1 supplies gas through a tube to the subject as recited by claims 1 and 8.  
In response, Examiner notes that the claim language only requires “a gas supply unit that supplies therapeutic gas, supplied through a tube, to the subject”.  Thus, the claim does not require the gas supply unit to be only one part or that each part needs to supply gas to the subject.  Saeki’s temperature sensor 1 attaches to the gas introduction portions 31, 32 (see paragraph [0049] and Fig. 6, where the plurality of heat sensitive elements 3 disposed in the temperature sensor 1 are placed in the respective gas passages of the first respiratory gas introducing portion 31 and the second respiratory gas introducing portion 32; see also paragraph [0050]) where the temperature sensor 1 can have an additional connecting portion to connect to the gas introduction portions 31, 32).  Therefore, these elements can be considered as one unit, wherein one portion of the unit supplies gas to the subject through a tube (see Fig. 6, where gas introducing portion 31 includes a tube inserted in the nostril) and another portion of the unit includes at least one locking claw (connecting portions 5, Fig. 5A, 5B) that supports the convex portion of the gas sensor with connected.
Applicant argues on page 6 of the remarks that to the extent that the temperature sensor 1 and first and second gas introducing portions 31, 32 may be attached, nothing in Saeki suggests that these features may form a “single gas supply unit”.  Applicant further argues that one of ordinary skill in the art would reasonably understand that there is no “single gas supply unit” that possesses all the required features based on the plain reading of Saeki.  
In response, Examiner points out that the gas supply unit is not described in the claims as a “single gas supply unit”.  Nonetheless, the term “gas supply unit” is not limited to a single piece structure having only one feature.  To read on “a gas supply unit”, the structure need only have the function of supplying gas.  Saeki’s temperature sensor 1 is attached to the gas introducing portions 31, 32, having its heat sensing elements in the flow path of gas supplied to the subject.  The combined, attached temperature sensor and gas introducing portions 31, 32 is still a unit, though it has multiple connectable parts.  It also still has the function of providing gas to a subject.  Therefore, the claim limitations are still met by Saeki and the rejections of claims 1-8 are maintained.
Applicant argues on page 6-7 of the remarks, with respect to claim 9, that because Mault discloses a flow module that accommodates both inhalation gas and exhaled gas, it does not disclose a “gas supply unit that supplies a therapeutic gas, supplied through a tube”, as claimed.
However, the argument is not well taken.  While claim 9 does require that the gas supply unit supplies gas through a tube to a subject, it does not require that the tube only supply the therapeutic gas through the tube, and no other gas.  In other words, the breadth of the claim language still allows for exhaled air to be passed through the tube on exhalation by the subject, as long as Mault’s gas supply unit supplies the therapeutic gas to the subject during inhalation.  Since Mault’s flow module 30 does, in fact, supply gas through the tube during inhalation, as noted in col. 3, ln. 53-67, the claim limitation is met, and the rejection to claims 9-10 stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785